Citation Nr: 0730567	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana in which the RO denied service 
connection for residuals of an injury to the appellant's left 
ankle (hereinafter referred to as a "left ankle disorder") 
on the basis that new and material evidence had not been 
submitted to reopen a previously denied claim.  The 
appellant, who served on active duty for training (ACDUTRA) 
from August 1976 to September 1976, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 
In a decision dated in August 2006, the Board reopened the 
appellant's previously denied left ankle disorder claim and 
remanded the case to the RO for further development.  As part 
of this development, the appellant was afforded a VA 
examination in February 2007.  Thereafter, the RO issued a 
May 2007 Supplemental Statement of the Case in which it 
continued to deny service connection for a left ankle 
disorder.  The case was then returned to the Board for 
further review.  

Unfortunately, the Board finds that the development ordered 
in its August 2006 decision has not been adequately completed 
and the claim must be returned to the RO for compliance with 
the Board's previous remand instructions.  Therefore, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.




REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for a left ankle 
disorder discloses a need for further development prior to 
final appellate review.  

In this regard, the Board observes that it previously 
considered and denied the appellant's claim of entitlement to 
service connection for a left ankle disorder in an unappealed 
Board decision dated in September 1991.  Thereafter, the 
appellant requested that his claim be reopened on the basis 
of new and material evidence.  In an August 2006 decision, 
the Board determined that new and material evidence 
consisting of VA examination reports dated in December 1995 
and May 2002 had been submitted and were sufficient to reopen 
the appellant's claim. See August 2006 BVA decision, p. 8.  
As such, the Board reopened and remanded the present claim 
for a VA medical opinion that addressed the etiology of the 
appellant's left ankle disorder based on all the evidence of 
record. Id., pgs. 8, 11-13.  

In terms of its August 2006 remand order, the Board requested 
that the RO refer the appellant's claims file to an 
appropriate VA examiner for clarification of the above-
referenced May 2002 medical opinion.  In that opinion, a VA 
examiner stated that the appellant appeared to have a soft 
tissue mass which likely represented a lipoma on the medial 
aspect of the appellant's ankle; and that he also had some 
old chronic arthritic changes of the left ankle that could 
represent a significant high ankle sprain that was treated 
conservatively. Id., pgs. 8, 11-12.  The Board asked in its 
August 2006 remand that the VA examiner review the 
appellant's entire claims folder, to include his service 
medical records and VA examination reports dated in January 
1990, December 1995, and May 2002.  Thereafter, the examiner 
was supposed to provide a medical opinion as to whether it is 
as likely as not that the appellant's currently diagnosed 
left ankle disorder (reflected above) is etiologically 
related to a left ankle injury documented in the appellant's 
service records. Id., p. 12.  In addition, the examiner was 
asked to include all pertinent findings from the record in 
his or her report; and to provide a rationale for any medical 
opinion expressed. Id.  

The appellant underwent a VA general medical examination in 
February 2007.  Although the examination report is thorough 
in terms of its detailed physical findings, the Board 
observes that no actual diagnosis pertaining to the 
appellant's left ankle disorder is provided in the report. 
See February 2007 VA examination report.  In fact, the only 
diagnosis reported is in a radiology note contained in the 
examination report which indicates that the appellant has 
mild degenerative changes of the left ankle and likely 
evidence of old fracture deformity to the lateral malleolus. 
Id., pgs. 16-17.  However, the VA examiner did not address 
the X-ray findings or provide a medical opinion as to whether 
these findings are more likely than not related to the 
appellant's documented in-service ankle injury. See August 
2006 BVA decision, p. 12.  In light of these failures, the 
Board finds that the February 2007 examination report is not 
compliant with the Board's August 2006 remand instructions.  
As such, the case must be remanded again in order for the RO 
to seek clarification of this medical opinion. Id.; Stegall 
v. West, 11 Vet. App. 268 (1998) (holding "that a remand by 
this Court or the Board confers on the appellant or other 
claimant, as a matter of law, a right to compliance with the 
remand orders").  

Therefore, the case is REMANDED to the AMC for the purpose of 
completing the remand directives set forth in the Board's 
August 2006 decision.  Specifically, the RO is requested to 
pursue the following action:

The RO should return the appellant's 
claims file to the February 2007 VA 
medical examiner (if available) or 
another qualified medical examiner for 
the purpose of obtaining a medical 
opinion in compliance with the remand 
directives set forth in the Board's 
August 2006 decision.  In this regard, 
the examiner should be asked to review 
the entire claims folder again, to 
include the appellant's service medical 
records and VA examinations from January 
1990, December 1995, and May 2002.  The 
examiner should be asked to specify the 
appellant's current left ankle diagnosis 
in an addendum VA examination report; 
and to provide a medical opinion as to 
whether the appellant's current left 
ankle disorder is at least as likely as 
not etiologically related to his 
documented in-service injury of the left 
ankle.  In rendering this opinion, the 
examiner should comment on the 
significance of the February 2007 X-rays 
findings, if any, to the left ankle 
injury sustained by the appellant in 
service.  The examiner should include 
all pertinent findings from the record 
related to his or her opinion and also 
provide a rationale for all opinions 
expressed.  

The RO should review the addendum to 
ensure that it is in complete compliance 
with this remand.  If the addendum is 
deficient in any manner, the RO must 
implement corrective procedures.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



